Shaw C. J.
The question whether the plaintiffs can cite in an administrator and proceed with their action, depends on R evised Stat. c. 93, § 7. It is contended that a false representation, by which one is induced ta part with his property, by a sale on credit to an insolvent person, by means of which he is in danger of losing it, is a damage done to him in respect to his personal property. But we are of opinion that this *48would be a forced construction, and not conformable to trie intent of the statute. If this were the true construction, then every injury by which one should be prevented from pecuniary gain, or subjected to pecuniary loss, would, directly or indirectly, be a damage to his personal property. But we are of opinion that it must have a more limited construction, and be confined to damage done to some specific personal estate, of which one may be the owner. A mere fraud or cheat, by which one sustains a pecuniary loss, cannot be regarded as a damage done to personal estate.
The action is abated at common law, by the death of the defendant, and not surviving by force of the statute, must be deemed to stand abated.